
	
		II
		111th CONGRESS
		1st Session
		S. 600
		IN THE SENATE OF THE UNITED STATES
		
			March 16, 2009
			Mr. Bennett (for himself
			 and Mr. Hatch) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To protect public health and safety in the event that
		  testing of nuclear weapons by the United States is resumed.
	
	
		1.Short titleThis Act may be cited as the
			 Safety for Americans from Nuclear
			 Weapons Testing Act.
		2.Treatment under
			 National Environmental Policy Act of actions relating to nuclear weapons
			 tests
			(a)In
			 GeneralEach action of a Federal agency described in subsection
			 (b) shall be deemed to be a major Federal action significantly affecting the
			 quality of the human environment for which a separate environmental impact
			 statement is required under section 102(2)(C) of the
			 National Environmental Policy Act of
			 1969 (42 U.S.C. 4332(2)(C)).
			(b)Actions
			 DescribedAn action described in this subsection is any of the
			 following:
				(1)The resumption of
			 underground nuclear testing at the Nevada Test Site.
				(2)The use of a
			 location other than the Nevada Test Site for the resumption of underground
			 nuclear testing.
				(c)Included
			 Information
				(1)In
			 generalThe environmental impact statement prepared under
			 subsection (a) for an action described in subsection (b) shall include a
			 detailed description of—
					(A)the possibility
			 of radiation containment failure as a result of the action and the effects of
			 such containment failure; and
					(B)the possible
			 long-term effects on the water table from underground radiation leakage
			 resulting from the action.
					(2)Information for
			 categories of weaponsIn the case of an action described in
			 subsection (b) that is expected to result in the testing of more than one
			 nuclear weapon or nuclear explosive device, the information required under
			 paragraph (1) shall be included separately with respect to each, if any, of the
			 following 3 classes of weapons and devices that is the subject of such
			 tests:
					(A)Weapons and
			 devices having a yield of less than 15 kilotons.
					(B)Weapons and
			 devices having a yield of not less than 15 kilotons and not greater than 50
			 kilotons.
					(C)Weapons and
			 devices having a yield of greater than 50 kilotons.
					(d)Availability of
			 StatementsThe head of a Federal agency that carries out an
			 action described in subsection (b)—
				(1)shall make
			 available to the public the detailed statement required for the action under
			 section 102(2)(C) of the National
			 Environmental Policy Act of 1969, except that the head of an agency
			 shall not make available to the public any classified annex to such statement;
			 and
				(2)shall submit to
			 Congress each classified annex to such statement.
				(e)Existing
			 Statements Not SufficientNo statement prepared before the date
			 of the enactment of this Act shall be treated as the statement required by
			 section 102(2)(C) of the National
			 Environmental Policy Act of 1969 with respect to an action described
			 in subsection (b).
			3.Congressional
			 authorization required for resumption of nuclear weapons testingThe United States may not resume underground
			 nuclear testing unless authorized by an Act enacted after the date of the
			 enactment of this Act.
		4.Public notice
			 requirements
			(a)Advance Public
			 Notice of Each Test
				(1)In
			 generalThe United States may not resume underground nuclear
			 testing unless the Secretary of Energy first provides, not later than 7 days
			 before the date of the test, public notice of the fact that such test is to be
			 carried out.
				(2)RevisionsThe
			 President shall promptly provide to the public notice of any change to the
			 information provided pursuant to paragraph (1).
				(b)Prompt Notice
			 of Each TestAfter each underground nuclear test at the Nevada
			 Test Site, the Secretary of Energy shall promptly provide to the public notice
			 of each of the following:
				(1)The date, time,
			 and location of the test.
				(2)The nature and
			 extent of any release of radiation resulting from such test.
				(c)Public Meeting
			 RequirementAfter an underground nuclear test is conducted, the
			 Secretary of Energy shall hold a public meeting in southern Utah to discuss the
			 details of the test, including the nature and extent of any release of
			 radiation as a result of the test.
			(d)Rule of
			 ConstructionThe notice requirements under subsections (a) and
			 (b) shall apply notwithstanding any provision of law that would otherwise
			 require or permit the information to not be made public.
			5.Study on Safety
			 and health of citizens in the vicinity of the Nevada Test SiteNot later than one year after the date of
			 the enactment of this Act, the National Academy of Sciences shall, for purposes
			 of obtaining an independent analysis of the safety, health, and environmental
			 issues related to underground nuclear testing and ensuring the safety and
			 health of citizens who live near the Nevada Test Site, complete a study on the
			 safety, health, and environmental measures that the National Nuclear Security
			 Administration has taken with respect to underground nuclear testing. The study
			 shall also recommend additional measures that might be taken, if required, to
			 ensure the safety and health of such citizens.
		6.Nevada Test Site
			 Citizens Review Board
			(a)EstablishmentNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of Energy shall establish a Nevada Test Site Citizens Review Board (hereafter
			 in this section referred to as the Board) to address
			 environmental, health, and safety issues related to nuclear testing at the
			 Nevada Test Site.
			(b)Membership
				(1)In
			 generalThe Board shall be composed of nine members appointed by
			 the Secretary of Energy of whom—
					(A)three members
			 shall be citizens of Nevada, of whom—
						(i)one
			 shall be a State official with expertise in the fields of environmental safety,
			 health, or air quality; and
						(ii)two shall be
			 community representatives;
						(B)three members
			 shall be citizens of Arizona, of whom—
						(i)one
			 shall be a State official with expertise in the fields of environmental safety,
			 health, or air quality; and
						(ii)two shall be
			 community representatives; and
						(C)three members
			 shall be citizens of Utah, of whom—
						(i)one
			 shall be a State official with expertise in the fields of environmental safety,
			 health, or air quality; and
						(ii)two shall be
			 community representatives.
						(2)Recommendations
			 for appointments
					(A)NevadaThe
			 members of the Board appointed under paragraph (1)(A) shall be appointed from
			 among any individuals that are recommended for such appointment by the chief
			 executive officer of the State of Nevada.
					(B)ArizonaThe
			 members of the Board appointed under paragraph (1)(B) shall be appointed from
			 among any individuals that are recommended for such appointment by the chief
			 executive officer of the State of Arizona.
					(C)UtahThe
			 members of the Board appointed under paragraph (1)(C) shall be appointed from
			 among any individuals that are recommended for such appointment by the chief
			 executive officer of the State of Utah pursuant to such recommendations as have
			 been made jointly by the Five County Association of Governments and the Six
			 County Association of Governments, Utah.
					(c)Meetings
				(1)In
			 generalThe Board shall meet annually, together with the Nevada
			 Test Site Office Manager, to discuss environmental, health, and safety issues
			 at the Nevada Test Site.
				(2)Review of
			 proposed nuclear testsThe Board shall meet not later than 180
			 days prior to any proposed nuclear test at the Nevada Test Site to discuss
			 environmental, health, and safety issues related to such proposed test.
				7.Grant program
			 for independent radiation monitoring
			(a)Grants
			 AuthorizedThe Secretary of Homeland Security, acting through the
			 Office for Domestic Preparedness, shall carry out a program under which the
			 Secretary makes grants to institutions of higher education—
				(1)to acquire
			 radiation detection equipment and sensors for use by those institutions;
			 and
				(2)to maintain and
			 operate such equipment and sensors for a period of 10 years after the award of
			 such grant to the institution concerned.
				(b)PreferenceIn
			 making grants under this section, the Secretary shall give preference to
			 institutions located in States that have received high levels of fallout from
			 nuclear weapons tests, as determined by data collected by the National Cancer
			 Institute.
			(c)ConditionsEach
			 institution that receives a grant under this section shall be required,
			 whenever the United States carries out an underground nuclear test during the
			 period referred to in subsection (a)—
				(1)to use the
			 equipment and sensors to carry out monitoring to determine the nature and
			 amount of any radiation from the test that reaches such sensors; and
				(2)to ensure that
			 all information on radiation obtained through monitoring under paragraph (1) is
			 made available to the public.
				8.Monitoring of
			 releases of radiation into the atmosphere
			(a)Monitoring by
			 Department of Energy and Environmental Protection AgencyWhenever
			 the United States carries out an underground nuclear test, monitoring to
			 determine the nature and extent of any radiation released into the atmosphere
			 shall be carried out by—
				(1)the Secretary of
			 Energy, using—
					(A)all available
			 monitoring systems of the Department of Energy located on or off the test site;
			 and
					(B)any other
			 complementary monitoring system located off the test site that is made
			 available to the Secretary by the head of any other element of the Federal
			 Government; and
					(2)the Administrator
			 of the Environmental Protection Agency, using one or more monitoring systems
			 and in consultation with the head of any other element of the Federal
			 Government with a monitoring system located off the test site.
				(b)Monitoring
			 StationsThe Secretary of Energy shall ensure that, not later
			 than one year after the date of the enactment of this Act, there shall be at
			 least one monitoring station that is established and operational in each county
			 of the State of Utah that has requested such a monitoring station as of that
			 date.
			(c)Assessment of
			 Containment by Department of EnergyFor each underground nuclear
			 test, the Secretary of Energy shall assess and evaluate the containment of
			 radiation before and after the test.
			(d)Monitoring by
			 Environmental Protection Agency
				(1)In
			 generalIn carrying out monitoring under subsection (a)(2), the
			 Administrator of the Environmental Protection Agency shall use a combination of
			 temporary ground sensors, permanent ground sensors, and airborne
			 sensors.
				(2)Real-time
			 monitoring requiredAny sensors employed pursuant to paragraph
			 (1) that operate by gathering air particles shall have real-time monitoring
			 capabilities.
				(3)Placement of
			 sensors
					(A)ConsultationIn
			 determining the locations for the sensors employed pursuant to paragraph (1),
			 the Administrator of the Environmental Protection Agency shall consult
			 with—
						(i)the
			 Administrator of the National Oceanic and Atmospheric Administration;
						(ii)the head of any
			 other element of the Federal Government with a suitable monitoring system
			 located off the test site; and
						(iii)the head of any
			 other element of the Federal Government that the Administrator of the
			 Environmental Protection Agency considers appropriate.
						(B)Criteria for
			 determinationsIn determining the locations of sensors under this
			 paragraph, the Administrator of the Environmental Protection Agency shall
			 consider the proximity of such locations to major agricultural zones,
			 population centers, public water resources, and areas with high levels of
			 fallout from previous nuclear tests.
					(e)Public Notice
			 of Monitoring DataThe Secretary of Energy and the Administrator
			 of the Environmental Protection Agency each shall ensure that all information
			 on radiation obtained through monitoring under this section is made available
			 to the public on the Internet as soon as available, and in any event not more
			 than 24 hours after such information is collected.
			(f)Finding of
			 ReleaseIf, in monitoring any test under this subsection, the
			 head of any element of the Federal Government determines that a release of
			 radiation beyond the boundaries of the Nevada Test Site has occurred—
				(1)the Administrator
			 of the Environmental Protection Agency shall immediately submit a report to
			 Congress providing notice of such determination;
				(2)the United States
			 shall cease all underground nuclear testing, except as otherwise provided in an
			 Act enacted after the date of such test; and
				(3)the Attorney
			 General shall carry out a program, substantially similar to the program carried
			 out under section 4 of the Radiation Exposure Compensation Act (42 U.S.C. 2210
			 note), under which compensation is provided to individuals adversely affected
			 by such release of radiation.
				9.Establishment of
			 Center for the Study of Radiation and Human Health
			(a)EstablishmentThe
			 Director of the National Institutes of Health shall make a grant to a
			 university or a consortium of universities located in the intermountain west
			 region of the United States to establish, maintain, and operate a center to be
			 known as the National Center for the Study of Radiation and Human
			 Health (in this section referred to as the
			 Center).
			(b)ActivitiesThe
			 activities of the Center shall include the following:
				(1)Awarding grants
			 to institutions of higher education for research on the relationship between
			 radiation and human health, including any health effects or illness related to
			 exposure to particular radioactive isotopes.
				(2)Studying the
			 relationship between radiation and human health, including fallout data
			 collection.
				(3)Coordinating
			 efforts relating to research on radiation and human health.
				(4)Collecting,
			 maintaining, and making available to the public by means of the Internet an
			 archive of data on fallout from nuclear tests and the effects of exposure to
			 such fallout on human health.
				(c)ReportThe
			 Center shall submit to Congress, and make available to the public, an annual
			 report on the activities of the Center.
			(d)Authorization
			 of AppropriationsThere are authorized to be appropriated such
			 sums as may be necessary to carry out this section.
			10.Study of
			 individuals exposed to nuclear weapons testsNot later than 3 years after the date of the
			 enactment of this Act, the Secretary of Health and Human Services, acting
			 through the Director of the National Cancer Institute, shall—
			(1)complete a study
			 to estimate the dose of all radionuclides received by the United States
			 population as a result of exposure to nuclear weapons tests conducted in the
			 United States;
			(2)disaggregate the
			 results of such study by organ, by radionuclide, and by demographic
			 variables;
			(3)submit to
			 Congress a report on the results of such study; and
			(4)make such results
			 available to the public.
			
